United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, SAINT JOSEPH POST
OFFICE, St. Joseph, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0649
Issued: November 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 30, 2020 appellant filed a timely appeal from a January 3, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a left knee condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On October 14, 2019 appellant, then a 41-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed Hoffa’s syndrome in her left knee due to
factors of her federal employment, including repetitive movement. She explained that she
1

5 U.S.C. § 8101 et seq.

experienced severe pain in the left knee and that her knee gives out. Appellant noted that she first
became aware of her condition and realized its relationship to her federal employment on
October 8, 2019. She did not stop work.
In a September 26, 2019 medical report, Dr. Corey Trease, a Board-certified orthopedic
surgeon, noted that appellant complained of left knee pain and that cortisone shots were no longer
helping her. He recommended a magnetic resonance imaging (MRI) scan of the left knee.
An October 4, 2019 left knee MRI scan revealed trace edema at the superior lateral aspect
of Hoffa’s fat pad and diffuse partial thickness cartilage thinning over the lateral patellar facet and
lateral trochlear ridge without underlying subchondral marrow edema. It demonstrated no acute
osseous injury.
In an October 8, 2019 medical report, Dr. Trease reviewed the October 4, 2019 MRI scan
and diagnosed Hoffa’s syndrome in the left knee.
In an undated statement, appellant noted that she had been seen by an orthopedic specialist
for severe pain in her left knee. She indicated that she walked 13 miles a day and that cortisone
shots no longer worked.
In a November 6, 2019 development letter, OWCP informed appellant that the evidence
submitted was insufficient to establish her claim. It advised her of the type of factual and medical
evidence necessary to establish her claim and attached a factual questionnaire for her completion.
In a separate development letter of even date, OWCP requested that the employing establishment
provide additional information, including comments from a knowledgeable supervisor and an
explanation of appellant’s work activities. It afforded both parties 30 days to submit the necessary
evidence.
In a November 12, 2019 general medical and surgical authorization request, Dr. Trease
again noted a diagnosis of Hoffa’s syndrome.2
A December 3, 2019 letter from the employing establishment controverted appellant’s
claim, asserting that she also worked as a bartender and previously sustained multiple injuries
while riding a motorcycle, a four-wheeler, and horses. It also provided a job description for a city
carrier.
By decision dated January 3, 2020, OWCP denied appellant’s occupational disease claim
finding that the medical evidence of record was insufficient to establish that her diagnosed
condition was causally related to the accepted factors of her federal employment.

2
OWCP received physical therapy reports dated October 28 and 31, 2019, which the Board notes related to OWCP
File No. xxxxxx176.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that, an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.8 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment factors identified by the employee.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left knee
condition causally related to the accepted factors of her federal employment.
In support of her claim, appellant submitted a series of medical reports from Dr. Trease
who diagnosed Hoffa’s syndrome in the left knee. While he provided a firm medical diagnosis,
he did not offer a specific opinion as to whether her employment caused or aggravated her
3

Supra note 1.

4

J.W., Docket No. 18-0678 (issued March 3, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5
J.S., Docket No.18-0657 (issued February 26, 2020); J.M., Docket No. 17-0284 (issued February 7, 2018);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

L.J., Docket No. 19-1343 (issued February 26, 2020); R.R., Docket No.18-0914 (issued February 24, 2020);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

8

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
9
R.G., Docket No. 18-0792 (issued March 11, 2020); D.J., Docket No. 19-1301 (issued January 29, 2020); I.J., 59
ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

diagnosed condition. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.10 These reports, therefore, are insufficient to establish appellant’s claim.
Finally, appellant submitted an October 4, 2019 left knee MRI scan. However, the Board
has held that reports of diagnostic tests, standing alone, lack probative value on the issue of causal
relationship as they do not provide an opinion as to whether the accepted employment factors were
sufficient to have caused the diagnosed conditions.11 Therefore, this evidence is also insufficient
to establish appellant’s claim.
As there is no rationalized medical evidence of record explaining how appellant’s accepted
factors of her federal employment caused or aggravated her condition, the Board finds that she has
not met her burden of proof to establish her claim.
On appeal appellant asserts that the left knee MRI scan and diagnosis of Hoffa’s disease
demonstrates that her condition was caused by repetitive action at work. However, as explained
above, the Board finds that she has not submitted sufficient medical evidence to have met her
burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left knee
condition causally related to the accepted factors of her federal employment.

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

S.K., Docket No. 19-0272 (issued July 21, 2020); A.V., Docket No. 19-1575 (issued June 11, 2020).

4

ORDER
IT IS HEREBY ORDERED THAT the January 3, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 10, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

